



COURT OF APPEAL FOR ONTARIO

CITATION: Total Mechanical Systems Limited v. Sheet Metal
    Workers' International Association, Local 30, 2017 ONCA 559

DATE: 20170629

DOCKET: C62931

LaForme, Hourigan and Paciocco JJ.A.

BETWEEN

Total
    Mechanical Systems Limited, Total Mechanical Systems Ltd.,

Riccardo Lettieri

Plaintiffs (
Appellant
)

and

Sheet Metal Workers' International Association,
    Local 30, Lea West

Defendants (Respondents)

Allan Rouben, for the appellant, Riccardo Lettieri

Julian Heller, for the respondents

Heard: June 28, 2017

On appeal from the order of Justice Andra Pollak of the Superior
    Court of Justice, dated October 19, 2016.

REASONS FOR DECISION

[1]

Riccardo Lettieri appeals the order of the Superior Court of Justice
    striking out his Fresh as Amended Statement of Claim:
Total Mechanical
    Systems v. Sheet Metal Workers International Association Local 30
, 2016
    ONSC 4732. We think a review of the relevant facts will provide a clear guide
    to the appropriate resolution of this appeal.

Background Facts

[2]

In July 2008, the appellant, Lettieri entered into a Voluntary
    Recognition Agreement (the VRA) on behalf of his wholly owned company, Total
    Mechanical Systems Limited, with the respondent Union. Since then, he has
    attempted to contest the validity of that agreement.

[3]

First, in response to a grievance by the Union before the Ontario Labour
    Relations Board (the OLRB) in October 2011, in part because he was not of sound
    mind due to a health condition when he signed it on behalf of Total Mechanical
    Systems Limited. In April 2013 the Divisional Court denied a judicial review
    application of the Boards decision.

[4]

Second, and while the OLRB proceedings were going on, Lettieri
et
    al
. launched an action in the Superior Court for damages in July 2011.
    Despite prior agreements to the contrary, Lettieri
et al
. noted the
    Union in default on February 28, 2012, which on consent was set aside on May
    25, 2012. On January 14, 2013 the Union is again noted in default. In December
    2015 the corporate plaintiffs discontinued against the Union leaving only
    Lettieri. Finally, on January 21, 2016, Lettieri issues a
Fresh as Amended Statement of Claim.

[5]

By order dated December 7, 2016, the Union was successful in obtaining
    an order that: (i) the default of January 13, 2013 was set aside; and (ii) the
    Fresh as Amended Statement of Claim dated January 21, 2016 was dismissed under
    r. 21.01 as disclosing no reasonable cause of action.

Conclusion of the Motion Judge

[6]

It is with this factual background, which is largely uncontested and
    abundantly clear from the record and in the relevant pleadings that the motion
    judge carried out her analysis. She concluded at para. 19 that, notwithstanding
    that Lettieri was seeking personal damages, the essential character of the
    issues in this matter are based on a determination of the very validity of the
    Voluntary Recognition Agreement signed by Mr. Lettieri on behalf of his
    corporations.  At para. 20 of her reasons, the motion judge concluded:

The OLRB has exclusive jurisdiction to deal with the issues
    that form the basis of Mr. Lettieris claim in this action. The fact that Mr.
    Lettieri could not claim personal relief does not give this Court jurisdiction
    to relitigate the validity of the Voluntary Recognition Agreement, which
    includes the alleged misrepresentations of the Defendants. The OLRB has
    exclusive jurisdiction over this issue and has made a judicial determination
    finding the Voluntary Recognition Agreement to be valid. The doctrine of abuse
    of process is designed to stop this type of Claim made by Mr. Lettieri and it
    is, in my view, applicable in this case to grant the relief requested by the
    Defendants. I therefore find that the Plaintiffs Fresh as Amended Statement of
    Claim discloses no cause of action and is therefore struck out.

[7]

As we noted, Lettieri appeals the motion judges order only in
    connection with the dismissal of his action. The essence of his complaint is
    that he was not personally a party to the collective agreement, and therefore
    he can attack the validity of it in a Superior Court action notwithstanding the
    OLRBs determinations. For that reason, he also says the doctrines of
res
    judicata
and abuse of process do not apply.

Analysis

[8]

The appeal is dismissed. We agree with the motion judges conclusion set
    out above and for the additional reasons set out below.

[9]

First, the motion judge correctly notes that all of Lettieris claims in
    the Fresh as Amended Statement of Claim are dependent on his assertion that he
    was not a party to the [VRA] because he had no capacity to execute the
    agreement and the union representatives were aware of that: Reasons, at para.
    5. The record thoroughly illustrates the correctness of this as we reveal
    further below.

[10]

On September 15, 2011 the OLRB granted an adjournment to the corporate
    parties on the basis that the only issue to be determined was whether or not
    the state of Lettieris health would be sufficient to cause the [VRA] to be set
    aside. In its October 2011 decision, the OLRB concluded the VRA applied and
    there was no basis upon which the VRA should not be enforced as valid. This
    included Lettieris assertion that he was unwell at the time of signing the
    agreement, and did not understand the nature and effect of what he was signing.

[11]

Significantly, all the alleged misrepresentations relied on by the
    Lettieri in the Fresh as Amended Statement of Claim were included in the
    response to the OLRB proceedings. These grounds were abandoned as part of those
    proceedings and so,
the only issue relied upon
    in opposing the grievance was
Lettieris
health
    issue.

[12]

In its April 10, 2013 decision, the Divisional Court dismissed the
    application of Letteiri
et al
for judicial review:
Total
    Mechanical Systems v. Sheet Metal Workers International Association Local 30
,
    2013 ONSC 1922. In doing so it found, at para. 20:

the evidence before the Board was that at the time that Mr.
    Lettieri signed the agreement, his brother was unaware of his incapacity, if
    his own brother was unaware of the problem, it stands to reason that the union
    was not in a position to have either actual or constructive knowledge of Mr.
    Lettieris incapacity.

[13]

Thus, the enforceability of the VRA and the effect of Lettieris health
    on its validity and enforceability have already been adjudicated upon. Indeed, Lettieris
    health issue has been front and centre in connection with the validity of the
    VRA since the earliest stages of these proceedings. Not surprisingly, the
    motion judge concluded the OLRB properly had jurisdiction over this matter
    because the essential character of the claim arises from the VRA. The VRA is
    a collective agreement and its interpretation, application, administration or
    violation is to be determined by an arbitrator: Reasons, at para. 17. She is
    correct in reaching this conclusion: see
Bhaduria v. Toronto Board of
    Education
, [1999] 173 D.L.R. (4
th
) 382 (Ont, C.A.).

[14]

Second, just as the motion judge held, we agree that the Fresh as
    Amended Statement of Claim amounts to an abuse of process. It very clearly
    reads as simply another attempt to re-litigate decisions of the OLRB and the
    Divisional Court in another forum. While not all re-litigation is necessarily
    abusive, permitting a collateral challenge in a court action on an issue within
    the exclusive jurisdiction of the OLRB relating to the validity of a collective
    agreement is damaging to the integrity of the administration of justice. This
    claim is
vexatious
and violate[s] the
    fundamental principles of justice underlying the communitys sense of
fair play and decency:
Toronto v.
    C.U.P.E., Local 79
, 2003 CarswellOnt 4328 [SCC] at para. 35.

Disposition

[15]

For the reasons given, the appeal must be dismissed. The respondent is
    awarded costs of the appeal in the amount of $14,000 inclusive of disbursements
    and HST.

H.S.
    LaForme J.A.

C.W. Hourigan J.A.

David M. Paciocco
    J.A.


